Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 2/21/2022, Applicant amended claims 1-2, 10-11 and 19-20, added new claims 21-24 and canceled claims 2 and 12.  Therefore claims 1-2, 4-11 and 13-24 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s)  rejected under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 4-10 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laval et al. (US Pub. 2015/0097697 A1)(hereinafter Laval) in view of Bromberger (US Pub. 2012/0232915 A1)(hereinafter Bromberger).
Regarding claim 1, Laval discloses a method (Laval, Abstract; A method of operating a communication node may include receiving data from an electric grid device via a network interface.)
comprising: receiving, from a first head end system (HES), (Laval, Fig. 1, Head End H1 and ¶0067; support head-end adapters and client applications to a common logical interface)
a first raw file comprising a first set of events in a first HES specific format; (Laval, Fig. 1 and ¶0062; data regarding electric grid devices are proprietary, are designed for use in only one silo, e.g., are incapable of exchanging information with other systems, vendors;  ¶0068; electric grid device E1 communicates with head end system H1 via a private carrier network 111)
modifying the first set of events in the first raw file by a first HES adapter to create a first unified formatted file, (Laval, ¶0112;  an electric utility's message bus may include/provide a system translated and contextualized message…the electric utility's local data )
the first unified formatted file in a unified format, the first HES adapter connected to the first HES and specific to the first HES specific format; (Laval, Figs. 1 and 7; ¶0062; data regarding electric grid devices are proprietary, are designed for use in only one silo, e.g., are incapable of exchanging information with other systems, vendors; ¶0069; communications via the communication networks 111-114, regarding the electric grid devices E1-E4, are not shared/understood between the vendors V1-V3 until after reaching the data center message bus 120;)
Laval does not disclose a core HES adapter and therefore does not disclose transforming, by a core HES adapter, the first unified formatted file to a first data management formatted file according to a data management format; consuming the first data management formatted file.  Bromberger, in the same field of endeavor, however discloses the limitation.  Bromberger discloses transforming, by a core HES adapter, the first unified formatted file to a first data management formatted file according to a data management format; and consuming the first data management formatted file. (Bromberger, ¶0014; The meter data management system 20 can analyze the meter data received and can perform editing routines to create integrated, bill-ready data sets of the meter data. The data sets as well as a log of the editing and/or corrections made to the meter data can be stored by the meter data ; ¶0025; In some embodiments, some of the information retrieved can be converted to a desired format prior to being stored in the monitoring system database 14)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Laval with the known technique of transforming the first unified formatted file to a first data management file, as taught  by Bromberger, in order to provide data for storage to an integrate data management system, the creation bill ready data sets and to format the data for storage in the system database. (Bromberger, ¶0014 and ¶0025)
receiving, from a second HES, (Laval, Fig. 1, Head End H2 or  Head End H3 and ¶0067; support head-end adapters and client applications to a common logical interface;)
a second raw file comprising a second set of events in a second HES specific format; (Laval, Fig. 1 and ¶0008; the first and second communication nodes may correspond to different first and second vendors, respectively; ¶0062; data regarding electric grid devices are proprietary, are designed for use in only one silo, e.g., are incapable of exchanging information with other systems, vendors;  ¶0068; electric grid device E2 communicates with head end system H2 via a proprietary network 112, and electric grid devices E3 and E4 communicate with head end system H3 via a 3G/LTE network 114.)
Laval, ¶0112;  an electric utility's message bus may include/provide a system translated and contextualized message…the electric utility's local data access/adapters may include DNP/Modbus/Simple Network Management Protocol (SNMP) protocol adapters, among other)
the second unified formatted file in the unified format, the second HES adapter connected to the second HES and specific to the second HES specific format; (Laval, Figs. 1 and 7 and ¶0062; data regarding electric grid devices are proprietary, are designed for use in only one silo, e.g., are incapable of exchanging information with other systems, vendors; ¶0069; communications via the communication networks 111-114, regarding the electric grid devices E1-E4, are not shared/understood between the vendors V1-V3 until after reaching the data center message bus 120;)
transforming, by the core HES adapter, the second unified formatted file to a second data management formatted file according to the data management format; and consuming the second data management formatted file. (Bromberger, ¶0014; The meter data management system 20 can analyze the meter data received and can perform editing routines to create integrated, bill-ready data sets of the meter data. The data sets as well as a log of the editing and/or corrections made to the meter data can be stored by the meter data management system 20, for ; ¶0025; In some embodiments, some of the information retrieved can be converted to a desired format prior to being stored in the monitoring system database 14)  
Regarding claim 4, Bromberger discloses further comprising: receiving a plurality of meter reads; storing, in a meter database, a raw version of the plurality of meter reads; converting the plurality of meter reads to the data management format; storing, in the database, the plurality of meter reads in the data management format. (Bromberger, ¶0014; The meter data management system 20 can analyze the meter data received and can perform editing routines to create integrated, bill-ready data sets of the meter data. The data sets as well as a log of the editing and/or corrections made to the meter data can be stored by the meter data management system 20, for example within a database 32; ¶0025; In some embodiments, some of the information retrieved can be converted to a desired format prior to being stored in the monitoring system database 14)  
Regarding claim 5, Bromberger discloses further comprising: detecting a read that is invalid; and estimating the invalid read. (Bromberger, ¶0014; The meter data management system 20 can analyze the meter data received and can perform validation, estimation, and/or editing routines to create integrated, bill-ready data sets of the meter data. The data sets as well as a log of the editing and/or corrections )
Regarding claim 6, Bromberger discloses further comprising: creating a billing order; (Bromberger, ¶0014; The meter data management system 20 can analyze the meter data received and can perform validation, estimation, and/or editing routines to create integrated, bill-ready data sets of the meter data.)
and fencing the plurality of meter reads to generate a report. (Bromberger,  Abstract; the processed data is stored in a database and a report is produced if patterns and correlations indicative of one or more suspicious events are detected; ¶0034; through a report 94 generated in KML format, utility meters 18 flagged with suspicious events can be plotted on electronic maps, for example, Google Earth.RTM.)
Regarding claim 7, Bromberger discloses further comprising: validating the plurality of meter reads. (Bromberger, ¶0014; The meter data management system 20 can analyze the meter data received and can perform validation, estimation, and/or editing routines to create integrated, bill-ready data sets of the meter data. The data sets as well as a log of the editing and/or corrections made to the meter data can be stored by the meter data management system 20, for example within a database 32.
Regarding claim 8, Bromberger discloses, further comprising: deriving an anchor read from a previous meter read and a daily consumption value, wherein a subset of the plurality of meter reads are validated against the anchor read. (Bromberger, ¶0050; if the monitoring system 10 determines that the meter 18 has registered excess energy for a period of time greater than a predetermined threshold, then the monitoring system 10 can signal to administrators that there may be a malfunction with the meter 18 or potential tampering; ¶0055; The monitoring system 10 can include an "Anomalous Behavior Detection" rule;  ¶0060; some rules can detect suspicious events when, for example, a cumulative score of weighted meter events and other data exceeds a threshold.)
Regarding claim 9, Bromberger discloses further comprising: validating interval data of the subset of the plurality of meter reads against a current read. (Bromberger, ¶0060; some of the rules can flag a suspicious event when a specific meter event happens, or when a specific meter event happens multiple, consecutive times… other rules can flag suspicious events when specific meter events happen within the same time frame.)
Regarding claim 10, Laval discloses a system (Laval, Abstract;  using a message broker controlled by a virtual machine in the communication node to provide a protocol to interface with a field message bus that includes a standards-based or open-source . ¶0003; interconnected equipment that deliver, monitor, measure, and/or control the flow of electricity in a power delivery system.)
comprising: a database for storing a first data management formatted file; (Laval, ¶0159; embodiments may allow interrogation of other devices to discover capabilities and to configure the device(s) or database(s) collecting data. )
and a computer processor comprising instructions for causing the computer processor to perform operations, (Laval,  Abstract; Related communication nodes and computer program products are also described;  ¶0006; a computer program product including a non-transitory computer readable storage medium including computer readable program code therein may configured to perform the method.)
the operations comprising: receiving, from a first head end system (HES), (Laval, Fig. 1, Head End H1 and ¶0067; support head-end adapters and client applications to a common logical interface;)
a first raw file comprising a first set of events in a first HES specific format, 3Application No. 16/844,958Docket No.: 10132/002002; 0120-016001 (Laval, Fig. 1 and ¶0062; data regarding electric grid devices are proprietary, are designed for use in only one silo, e.g., are incapable of exchanging information with other systems, vendors;  ¶0068; electric grid device E1 communicates with head end system H1 via a private carrier network 111)
an electric utility's message bus may include/provide a system translated and contextualized message…the electric utility's local data access/adapters may include DNP/Modbus/Simple Network Management Protocol (SNMP) protocol adapters, among other)
 the first unified formatted file in a unified format, the first HES adapter connected to the first HES and specific to the first HES specific format, (Laval, Figs. 1 and 7; and ¶0062; data regarding electric grid devices are proprietary, are designed for use in only one silo, e.g., are incapable of exchanging information with other systems, vendors; ¶0069; communications via the communication networks 111-114, regarding the electric grid devices E1-E4, are not shared/understood between the vendors V1-V3 until after reaching the data center message bus 120)
Laval does not disclose a core HES adapter and therefore does not disclose transforming, by a core HES adapter, the first unified formatted file to a first data management formatted file according to a data management format,  consuming the first data management formatted file. Bromberger, in the same field of endeavor, however discloses the limitation. Bromberger discloses transforming, by a core HES adapter, the first unified formatted file to a first data management formatted file according to a data management format; and consuming the first data management formatted file. (Bromberger, ¶0014; The meter data management system 20 ; ¶0025; In some embodiments, some of the information retrieved can be converted to a desired format prior to being stored in the monitoring system database 14)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Laval with the known technique of transforming the first unified formatted file to a first data management file, as taught  by Bromberger, in order to provide data for storage to an integrate data management system, the creation bill ready data sets and to format the data for storage in the system database. (Bromberger, ¶0014 and ¶0025)
receiving, from a second HES, (Laval, Fig. 1, Head End H2 or  Head End H3 and ¶0067; support head-end adapters and client applications to a common logical interface;)
a second raw file comprising a second set of events in a second HES specific format, (Laval, Fig. 1 ¶0062; data regarding electric grid devices are proprietary, are designed for use in only one silo, e.g., are incapable of exchanging information with other systems, vendors;  ¶0068; electric grid device E2 communicates with head end system H2 3 and E4 communicate with head end system H3 via a 3G/LTE network 114.)
modifying the second set of events in the second raw file by a second HES adapter to create a second unified formatted file, (Laval ¶0112;  an electric utility's message bus may include/provide a system translated and contextualized message…the electric utility's local data access/adapters may include DNP/Modbus/Simple Network Management Protocol (SNMP) protocol adapters, among other)
the second unified formatted file in the unified format, the second HES adapter connected to the second HES and specific to the second HES specific format, (Laval, igs. 1 and 7 and  ¶0062; data regarding electric grid devices are proprietary, are designed for use in only one silo, e.g., are incapable of exchanging information with other systems, vendors; ¶0069; communications via the communication networks 111-114, regarding the electric grid devices E1-E4, are not shared/understood between the vendors V1-V3 until after reaching the data center message bus 120; )
transforming, by the core HES adapter, the second unified formatted file to a second data management formatted file according to the data management format, and consuming the second data management formatted file. (Bromberger, ¶0014; The meter data management system 20 can analyze the meter data received and can perform editing routines to create integrated, bill-ready data sets of the meter data. The data sets as well as ; ¶0025; In some embodiments, some of the information retrieved can be converted to a desired format prior to being stored in the monitoring system database 14)
Regarding claim 13, Bromberger discloses wherein the operations further comprise: receiving a plurality of meter reads; storing, in the database, a raw version of the plurality of meter reads; converting the plurality of meter reads to the data management format; storing, in the database, the plurality of meter reads in the data management format. (Bromberger, ¶0014; The meter data management system 20 can analyze the meter data received and can perform editing routines to create integrated, bill-ready data sets of the meter data. The data sets as well as a log of the editing and/or corrections made to the meter data can be stored by the meter data management system 20, for example within a database 32; ¶0025; In some embodiments, some of the information retrieved can be converted to a desired format prior to being stored in the monitoring system database 14)
Regarding claim 14, Bromberger discloses the system of claim 13, wherein the operations further comprise: detecting a read that is invalid; and estimating the invalid read. (Bromberger, ¶0014; The meter data management system 20 can analyze the meter data received and can perform validation, estimation, and/or editing routines to create integrated, bill-)
Regarding claim 15, Bromberger discloses wherein the operations further comprise: creating a billing order; (Bromberger, ¶0014; The meter data management system 20 can analyze the meter data received and can perform validation, estimation, and/or editing routines to create integrated, bill-ready data sets of the meter data.) 
and fencing the plurality of meter reads to generate a report. (Bromberger,  Abstract; the processed data is stored in a database and a report is produced if patterns and correlations indicative of one or more suspicious events are detected; ¶0034; through a report 94 generated in KML format, utility meters 18 flagged with suspicious events can be plotted on electronic maps, for example, Google Earth.RTM..)
Regarding claim 16, Bromberger discloses wherein the operations further comprise: validating the plurality of meter reads. (Bromberger, ¶0014; The meter data management system 20 can analyze the meter data received and can perform validation, estimation, and/or editing routines to create integrated, bill-ready data sets of the meter data. The data sets as well as a log of the editing and/or corrections )
Regarding claim 17, Bromberger discloses wherein the operations further comprise: deriving an anchor read from a previous meter read and a daily consumption value, wherein a subset of the plurality of meter reads are validated against the anchor read. (Bromberger, ¶0050; if the monitoring system 10 determines that the meter 18 has registered excess energy for a period of time greater than a predetermined threshold, then the monitoring system 10 can signal to administrators that there may be a malfunction with the meter 18 or potential tampering; ¶0055; The monitoring system 10 can include an "Anomalous Behavior Detection" rule;  ¶0060; some rules can detect suspicious events when, for example, a cumulative score of weighted meter events and other data exceeds a threshold.)
Regarding claim 18, Bromberger discloses wherein the operations further comprise: validating interval data of the subset of the plurality of meter reads against a current read. (Bromberger, ¶0060; some of the rules can flag a suspicious event when a specific meter event happens, or when a specific meter event happens multiple, consecutive times… other rules can flag suspicious events when specific meter events happen within the same time frame.)
Regarding claim 19, Laval discloses a non-transitory computer readable medium (Laval,  Abstract; Related communication nodes and computer   ¶0006; a computer program product including a non-transitory computer readable storage medium including computer readable program code therein may configured to perform the method.)
comprising: receiving, (Laval, Fig. 1 and ¶0067; support head-end adapters and client applications to a common logical interface)
from a first head end system (HES), (Laval, Fig. 1, Head End H1)
a first raw file comprising a first set of events in a first HES specific format; (Laval, Fig. 1 and ¶0008; the first and second communication nodes may correspond to different first and second vendors, respectively; ¶0062; data regarding electric grid devices are proprietary, are designed for use in only one silo, e.g., are incapable of exchanging information with other systems, vendors;  ¶0068; electric grid device E1 communicates with head end system H1 via a private carrier network 111)
 modifying the first set of events in the first raw file by a first HES adapter to create a first unified formatted file, the first unified formatted file in a unified format, the first HES adapter connected to the first HES 
and specific to the first HES specific format; (Laval, Figs. 1 and 7; ¶0069; communications via the communication networks 111-114, regarding the electric grid devices E1-E4, are not shared/understood between the vendors V1-V3 until after reaching the data center message bus 120; ¶0112;  an electric utility's message bus may )
Laval does not disclose a core HES adapter and therefore does not disclose transforming, by a core HES adapter, the first unified formatted file to a first data management formatted file according to a data management format;  consuming the first data management formatted file. Bromberger, in the same field of endeavor, however discloses the limitation.  Bromberger discloses transforming, by a core HES adapter, the first unified formatted file to a first data management formatted file according to a data management format; and consuming the first data management formatted file. (Bromberger, ¶0014; The meter data management system 20 can analyze the meter data received and can perform editing routines to create integrated, bill-ready data sets of the meter data. The data sets as well as a log of the editing and/or corrections made to the meter data can be stored by the meter data management system 20, for example within a database 32; ¶0025; In some embodiments, some of the information retrieved can be converted to a desired format prior to being stored in the monitoring system database 14)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Laval with the known technique of transforming the first unified formatted file to a first data management file, as taught  by Bromberger, in order to Bromberger, ¶0014 and ¶0025)
receiving, (Laval, Fig. 1 and ¶0067; support head-end adapters and client applications to a common logical interface;)
 from a second HES, (Laval, Fig. 1, Head End H2 or  Head End H3)
 a second raw file comprising a second set of events in a second HES specific format; 5Application No. 16/844,958Docket No.: 10132/002002; 0120-016001 (Laval, Fig. 1 and ¶0008; the first and second communication nodes may correspond to different first and second vendors, respectively; ¶0062; data regarding electric grid devices are proprietary, are designed for use in only one silo, e.g., are incapable of exchanging information with other systems, vendors;  ¶0068; electric grid device E2 communicates with head end system H2 via a proprietary network 112, and electric grid devices E3 and E4 communicate with head end system H3 via a 3G/LTE network 114.)
modifying the second set of events in the second raw file by a second HES adapter to create a second unified formatted file, the second unified formatted file in the unified format, the second HES adapter connected to the second HES (Laval, Figs. 1 and 7; ¶0069; communications via the communication networks 111-114, regarding the electric grid devices E1-E4, are not shared/understood between the vendors V1-V3 until after reaching the data center message bus 120; ¶0112;  an electric utility's message bus may include/provide a system translated and )
and specific to the second HES specific format; (Laval, ¶0062; data regarding electric grid devices are proprietary, are designed for use in only one silo, e.g., are incapable of exchanging information with other systems, vendors; ¶0069; communications via the communication networks 111-114, regarding the electric grid devices E1-E4, are not shared/understood between the vendors V1-V3)
transforming, by the core HES adapter, the second unified formatted file to a second data management formatted file according to the data management format; and consuming the second data management formatted file. (Bromberger, ¶0014; The meter data management system 20 can analyze the meter data received and can perform editing routines to create integrated, bill-ready data sets of the meter data. The data sets as well as a log of the editing and/or corrections made to the meter data can be stored by the meter data management system 20, for example within a database 32; ¶0025; In some embodiments, some of the information retrieved can be converted to a desired format prior to being stored in the monitoring system database 14)  

Claims 2, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laval in view of Bromberger in view of Koval et al. (US Pub. 2019/0260204 A1)(hereinafter Koval)
Regarding claim 2, neither Laval nor Bromberger specifically disclose receiving a meter inventory file and therefore do not disclose, wherein consuming the first data management formatted file comprises: receiving a meter inventory file comprising a plurality of meters.  Koval, in the same field of endeavor, however, discloses the limitation. Koval discloses receiving a meter inventory file comprising a plurality of meters; adding the plurality of meters from the meter inventory file to a database to create a plurality of added meters; sending confirmation of the plurality of added meters to the HES; (Koval, Fig. 10 and ¶0190; an intermediate software stored in an intermediary server 724, which has awareness of all the meters 702 within a network, to perform the registration of those meters 702. The intermediary server 724 is in communication with server 424/524...In one embodiment, a meter fleet management software is employed…which discovers and maintains a list of meters 702… in a network,…the management software may take the list of all known meters 702, e.g., in network and register them with the Cloud Server 424/524.)
and receiving a plurality of meter reads for the plurality of added meters. (Koval, ¶0192; this registration would configure the meter 702 with enough information that it may (e.g., via a processor and/or communication module) automatically start uploading data to the )  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Laval with the known technique of: receiving a meter inventory file comprising a plurality of meters, as taught by Chen in order to carry out the implementation of the uploading of meter data to the data management system.  (Koval, ¶0192)
Regarding claim 11, neither Laval nor Bromberger specifically disclose receiving a meter inventory file and therefore do not disclose, wherein consuming the first data management formatted file comprises: receiving a meter inventory file comprising a plurality of meters. Koval, in the same field of endeavor, however, discloses the limitation. Koval discloses receiving a meter inventory file comprising a plurality of meters; adding the plurality of meters from the meter inventory file to a database to create a plurality of added meters; sending confirmation of the plurality of added meters to the HES; (Koval, Fig. 10 and ¶0190; an intermediate software stored in an intermediary server 724, which has awareness of all the meters 702 within a network, to perform the registration of those meters 702. The intermediary server 724 is in communication with server 424/524...In one embodiment, a meter fleet management software is employed…which discovers and maintains a list of meters 702… in a network,…the management software may take the list of all known meters 702, e.g., in network and register them with the Cloud Server 424/524.)
Koval, ¶0192; this registration would configure the meter 702 with enough information that it may (e.g., via a processor and/or communication module) automatically start uploading data to the Meter Data Cloud server)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Laval with the known technique of: receiving a meter inventory file comprising a plurality of meters, as taught by Chen in order to carry out the implementation of the uploading of meter data to the data management system.  (Koval, ¶0192)
Regarding claim 20, neither Laval nor Bromberger specifically disclose receiving a meter inventory file and therefore do not disclose, wherein consuming the first data management formatted file comprises: receiving a meter inventory file comprising a plurality of meters.  Koval, in the same field of endeavor, however, discloses the limitation. Koval discloses receiving a meter inventory file comprising a plurality of meters; adding the plurality of meters from the meter inventory file to a database to create a plurality of added meters; sending confirmation of the plurality of added meters to the HES; (Koval, Fig. 10 and ¶0190; an intermediate software stored in an intermediary server 724, which has awareness of all the meters 702 within a network, to perform the registration of those meters 702. The intermediary server 724 is in communication with server 424/524...In one embodiment, a meter fleet management software is employed…which discovers and …the management software may take the list of all known meters 702, e.g., in network and register them with the Cloud Server 424/524.)
and receiving a plurality of meter reads for the plurality of added meters. (Koval, ¶0192; this registration would configure the meter 702 with enough information that it may (e.g., via a processor and/or communication module) automatically start uploading data to the Meter Data Cloud server)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Laval with the known technique of: receiving a meter inventory file comprising a plurality of meters, as taught by Chen in order to carry out the implementation of the uploading of meter data to the data management system.  (Koval, ¶0192)




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687   

/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687